Case 1:06-cr-00357-KMW Document 423-7 Filed 11/11/20 Page 1 of 5
    Case 1:06-cr-00357-KMW Document 423-7 Filed 11/11/20 Page 2 of 5




                            G1�Rs1�M.A.N Sc11wA.JlTZ LLl'
                                         AT T ORN EYS                   AT     L AW


                                                      June 26, 2020

VIA Certified Mail
Regional Director
Federal Bureau of Prisons
U.S. Custom House
200 Chestnut Street 7 th Floor
Philadelphia, PA 19106
Attn: Administrative Remedy

        Re:       Appeal from Denial ofRequest for Compassionate Release ancl Home
                  Confinement
                  Irving Stitsky � Inmate No. 573 090 53/ FCI Otisville

Dear Regional Director,

        Please be advised that the law firm of Gerstman Schwartz LLP represents the above
referenced inmate. We submit this appeal in having received Warden Petrucci's (PCI Otisville)
denial of Mr. Stitsky's petition for compassionate release and home confinement.

         We appreciate BOP is deluged with requests for compassionate release as well as requests
for alternative relief (i.e. the pandemic).

        We therefore make this appeal as succinctly as possible in recognition of the broad
discretion at your disposal to address the issues raised herein.

        On April 13, 2020, this office submitted a petition for Compassionate Release and/or Horne
Confinement ("Petition") on behalf Mr. Stitsky to Warden Petrucci of FCI Otisville. Annexed
hereto as E):hibil A is Mr. Stitsky's Petition.

        On June 8, 2020 after submitting our request - Mr. Petrucci provided Mr. Stitsky with his
denial of both Compassionate Release and Home Confinement (the "Denial"). Annexed hereto as
Exhibit B is Warden Petrucci's Denial lelter. Mr. Petrucci's denial letter would seem to be
reflective of the volume of requests he has to contended with because it does not delineate with
any particularity r1ny substantive basis for denial and merely 1miclc conclusory allegations that Mr.
Stitsky did not meet the required criteria.

Possibly Material Clerical Error:

        As a further indication of tlw volume Mr. Petrucci is contending with, the denial letter has
Mr. Stitsky lislccl under the wrong .Inmate Register Number. See E\hibit lJ. As your records will



                                     C II:RSTJ\'!ANSCH \'\'ARTZ.COM

    l 399 Franklin ,\wnu,·. Sui I,' 200, Chmk:11 Cily. N .Y. I l :i30   O!'FIGE:   516.Hi\0.8 I 70   FA>::   :i 16.880.8 I 71
Case 1:06-cr-00357-KMW Document 423-7 Filed 11/11/20 Page 3 of 5
Case 1:06-cr-00357-KMW Document 423-7 Filed 11/11/20 Page 4 of 5
Case 1:06-cr-00357-KMW Document 423-7 Filed 11/11/20 Page 5 of 5
